Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11-18, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Agzikara et al. (PG Pub. 2013/0260129)
 
Regarding claims 1 and 16, Agzikara et al. teach a method of preparing and a composite yarn comprising providing a composite yarn having a core and a sheath with the sheath comprising staple fibers and the core comprising at least one polymeric core fiber made of polymeric material. The total amount of the core fibers is at least 35% by weight of the composite yarn and the core fiber and the sheath are spun together. The twist multiple of the composite yarn is in the claimed range and the core further comprises at least one elastomeric filament. The core fibers and the at least one elastomeric filament are connected in a continuous way via a coextrusion step in which they are forced through a restriction and the core fibers and the elastomeric filaments are spun with the fibers of the sheath immediately after the coextrusion step. 

Further, it is noted that even if it is found that Agzikara et al. do not teach combining the core and sheath immediately after the coextrusion, such would have been obvious to one of ordinary skill in the art to improve manufacturing speed and efficiency and arrive at the claimed invention.
Agzikara et al. teach everything of claim 1 except the claimed core fibers being textured. However, Agzikara et al. teach T400 fiber as the core fibers and T400 is known in the art as being fibers which are used in lieu of textured fibers. Further, given Agzikara et al. teach T400, it would have been obvious to one of ordinary skill in the art to use textured core fibers. And lastly, it would have been obvious to one of ordinary skill in the art to use textured fibers in the core as is known in the art given the limited types of core fibers that can be used and in order to improve properties such as bulking. 
Although Agzikara et al. does not disclose textured cores or process of making the yarn, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed texturizing and process of making the yarn and given that Agzikara et al. meets the requirements of the claimed yarn, Agzikara et al. clearly meet the requirements of present claims yarn.
Regarding claims 3 and 17, Agzikara et al. teach various possible deniers for the core fibers as examples, but does not explicitly state the claimed denier. However, Agzikara et al. teach the denier of the core fibers can vary and as a results effective variable and it would have been obvious to one of ordinary skill in the art to use the claimed denier through routine experimentation in order to affect the yarn cost and the amount of elastic fiber in the yarn.
Regarding claims 4-5 and 18, the core fibers comprise a plurality of continuous filaments, including 2 to 1160 filaments.  
Regarding claims 7 and 23, the yarn is obtained by ring spinning with one or two or more roving sources for the sheath.
Regarding claim 9, the amount of filaments having elastic properties is in the claimed range of the total weight of the composite yarn.
Regarding claim 11, at least part of the core fibers is provided as a bundle or core fibers or as a core yarn. 
Regarding claim 12, the total amount of core fibers is in the claimed range. 
Regarding claim 13, the core fibers made of materials selected from polyester polymers and comprising PBT. 
Regarding claim 14, Agzikara et al. teach can be 4 to 5 in an embodiment, but also teach it as a results effective variable and therefore it would have been obvious to one of ordinary skill in the art to use the claimed twist multiple in order to affect yarn properties and features [0043]. 
Regarding claim 15, Agzikara et al. teach an article including the composite yarn of claim 1. 
Regarding claim 20, the core fibers and the filament having elastic properties are combined together before the spinning step.
Regarding claim 22, the core and sheath are combined by ring spinning. 
Regarding claims 24-25, the elastomeric filaments are drafted with a draft ratio in the claimed range before being combined with the core fibers [0027]. 
Regarding claim 26, Agzikara et al. are silent regarding the claimed textured filaments being drafted before coextrusion with the drafted elastomeric filaments. However, it would have been obvious to one of ordinary skill in the art to draft the textured filaments before coextrusion in order to improve the properties of the textured filaments and arrive at the claimed invention. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789